Lawrence, Judge:
The proper value for duty purposes of certain silverware articles exported from France is the subject of the above-enumerated appeal for a reappraisement.
*551The parties hereto have submitted the case for decision upon a written stipulation of fact, the pertinent portions of which read as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court,
1- That the merchandise the subject of ,the above-entitled reappraisement appeal consists of household silverware articles exported from France in August 1960.
2- That said merchandise is not included in the Final List (T.D. 54521), published by the Secretary of the Treasury pursuant to Section 6(a) of the Customs Simplification Act of 1956; and that on the date of exportation herein such or similar merchandise was freely offered for sale for exportation to thé United States pursuant to Section 402(b), Tariff Act of 1930, as amended by the said Customs Simplification Act of 1956.
3- That the export values for the date of exportation herein are represented by the entered values.
Upon the agreed facts, the court finds and bolds tbat export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (19 U.S.C. § 1401a (b)), is the proper basis of value for the household silverware articles in issue and that said value is represented by the entered values.
Judgment will issue accordingly.